DETAILED ACTION
Claims 13-21 are presented for examination.
	Applicant’s Amendment filed October 18, 2021 has been entered into the present application. 
	Claims 13-21 remain pending. Claims 13, 16 and 19 are amended. 
	Applicant’s arguments, filed October 18, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his original election with traverse of the invention of Group IV (claims 13-15), directed to a mitoriboscin compound of the recited structural formula of instant claim 13, and the election of the compound 24/D4, also known as (3R,4S)-9-[(2-benzyloxy-5-propyl-phenyl)methyl]-4-(dimethylamino)-3-methyl-1-oxa-9-azaspiro[5.5]undecan-3-ol, which has the chemical structure 
    PNG
    media_image1.png
    165
    126
    media_image1.png
    Greyscale
, and corresponds to Applicant’s general formula of claim 13 in which R is propyl, as stated in the reply filed June 22, 2021. However, as indicated at p.3 of the July 16, 2021 non-final Office Action, Applicant was advised that the required election of a single invention between originally set forth Groups IV-VI was hereby withdrawn upon further reconsideration of the claims.
	As indicated further at p.3 of the July 16, 2021 non-final Office Action, Applicant was advised that the originally elected species of compound 24/D4, also known as (3R,4S)-9-[(2-benzyloxy-5-propyl-
	In light of the removal of the previously set forth prior art rejections as indicated infra, Applicant is advised that examination has been further extended to the generic scope of instant claims 16 and 19, thereby necessitating rejoinder of previously withdrawn – but now examined – claims 18 and 21. 
	The claims that are drawn to the species under examination are claims 13-21 and such claims are herein acted on the merits infra.

Status of Rejections Set Forth in the July 16, 2021 Non-Final Office Action
	In reply to the rejection of claims 13, 16 and 19 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.7 of the previous Office Action dated July 16, 2021, Applicant now amends claim 13 to amend the phrase “[a] mitoriboscin compound comprising the general formula” to now read “[a] mitoriboscin compound of the general formula”, and presents corresponding amendments to instant claims 16 and 19. Accordingly, the rejection is hereby withdrawn as applied to such claims. 
	In reply to the rejection of claims 16 and 19 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.7 of the previous Office Action dated July 16, 2021, Applicant now amends claims 16 and 19 to remove the term “derivative[s]” from such claims. Accordingly, the rejection is hereby withdrawn as applied to such claims. 
	Applicant should note, however, that various rejections under 35 U.S.C. §112(b) (pre-AIA  second paragraph) have not been overcome by the submitted amendments and are maintained infra.
In reply to the rejection of (i) claims 16-17 under 35 U.S.C. §103 as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017) in view of Holliday et al. (“Choosing the Right Cell Line for Breast Cancer Research”, Breast Cancer Research, 2011; 13:215) and Pelicano et al. (“Glycolysis Inhibition for Anticancer Treatment”, Oncogene, 2006; 25:4633-4646), as set forth at p.9-12 of the previous Office Action dated July 16, 2021, and (ii) claims 19-20 under 35 U.S.C. §103 as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017) in view of Gellatly et al. (“Pseudomonas aeruginosa: New Insights Into Pathogenesis and Host Defenses”, Pathogens and Disease, 2013; 67:159-173), as set forth at p.12-13 of the previous Office Action dated July 16, 2021, Applicant now submits an acceptable declaration under 37 C.F.R. §1.130(a) in the papers filed October 18, 2021 disqualifying Ozsvari et al. as a grace period inventor-originated disclosure exception under AIA  35 U.S.C. §102(b)(1)(A). Applicant’s proffered declaration of attribution provides an unequivocal statement from each of the joint inventors that the one or more joint inventors invented the potential prior art subject matter, and also provides a reasonable explanation of the presence of the additionally named authors of the publication (Ozsvari, Fiorillo, Bonuccelli, Cappello, Frattaruolo, Trowbridge, and Foster) for the purpose of demonstrating that such additional authors did not conceive of, or invent, the potential prior art subject matter. MPEP §717.01(a)(1).
	To the extent that Applicant argues the determination of effective filing date of the pending and examined claims is incorrect (Remarks, p.7-13), such remarks have been fully and carefully considered, but are unpersuasive for the reasons of record. It is maintained that the effective filing date of claims 13-15 is March 15, 2017 (the filing date of U.S. Provisional Patent Application No. 62/471,688), and the effective filing date of claims 16-17 and 19-20 remains March 14, 2018 (the filing date of PCT Application No. PCT/US2018/022403). In any event, however, this issue is now considered moot in view of the newly submitted declaration under 37 C.F.R. §1.130(a) disqualifying Ozsvari et al. as a grace period inventor-originated disclosure exception under AIA  35 U.S.C. §102(b)(1)(A). 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 13-17 and 19-20 remain, and newly rejoined claims 18 and 21 are, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons of record set forth at p.6-8 of the previous Office Action dated July 16, 2021, of which said reasons are herein incorporated by reference.
The following rejections are maintained, and modified only to reflect new claim amendments:
In claims 14-15, 17 and 20, Applicant recites “the mitoriboscin compound comprises”, which renders the claim indefinite because it is unclear if (i) the mitoriboscin is defined by the recited structure, or (ii) the mitoriboscin compound comprises, as a smaller part of a larger structure, the recited structure (in which case the claim circumscribes compounds of broader scope than that recited in claim 13)1. Similar ambiguity exists also in newly rejoined claims 18 and 21, which each recite similar language. Clarification is required. 
In claim 13, Applicant recites that R of the recited general formula is selected from any one of the recited groups. However, the use of the term “derivative” in the phrase “alkane-based derivatives” fails to clearly, precisely and deliberately set forth the structural features of the recited moiety that must be preserved in order to constitute a “derivative” thereof in the manner intended by Applicant. In the absence 
In claim 13, Applicant recites that the R group may be selected from “one or more mitochondrial targeting signals”, which is defined in the as-filed specification as “any chemical or peptide entity that increases the efficiency of targeting the attached molecule to the mitochondria”, which “would be expected to increase the potency and effectiveness of a mitoriboscin” (p.13, para.[0034]). However, the metes and bounds of the chemical or peptide entities that may be selected for use as the “mitochondrial targeting signal” are strictly dependent upon the identity of the “attached molecule” to affect its ability to target the mitochondria, but it is unclear whether the “attached molecule” refers to the general formula of the mitoriboscin compound absent the recited R groups or whether it refers to the general formula of the mitoriboscin compound and any R groups that are not “mitochondrial targeting signals”. Without such clarity, it is unclear exactly what “attached molecule” the “chemical or peptide entity” seeks to modify. Also, it is unclear the function that is actually being modified by the “mitochondrial targeting signal” because Applicant fails to clearly set forth in what manner the molecule is “targeted” to the mitochondria. For example, it is unclear whether the “targeting” refers to binding to the mitochondria or some other unexplained effect. Absent such disclosure, Applicant would not have been reasonably apprised of the “mitochondrial targeting signals” that are included or excluded from the scope of the instant claims. Similar ambiguity exists also in claims 16 and 19, which each recite substantially identical claim language. Clarification is required. 
In claim 16, Applicant recites “[a] method of treating cancer comprising administering to a patient in need thereof”, which renders the claim indefinite because the “need” of the recited patient is not clearly and precisely set forth. For example, it is unclear if the patient is in need of treating cancer, or in need of the recited mitoriboscin compound for another therapeutic use. Clarification is required. As neither claim 17 nor newly rejoined claim 18 addresses this point of ambiguity in claim 16, such claims are rejected on the same grounds. 


	Response to Applicant’s Arguments
	In reply, Applicant states only that “the amendments herein render the rejection, and requests reconsideration and withdrawal of the rejection” (Remarks, p.14). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s amendments fail to address various issues of indefiniteness raised in the previous non-final Office Action dated July 16, 2021, which are reiterated above. In the absence of any specific rebuttal arguments addressing the propriety of such rejections and/or any amendments resolving the noted points of ambiguity, the rejections are maintained as reiterated above. 
	For these reasons supra, rejection of claims 13-21 is proper. 

Conclusion
Rejection of claims 13-21 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should note that this rejection was originally set forth as it applied to claim 13, noting its further application to claims 14-17 and 19-20 on the basis that such claims employed similar language. Applicant now presents amendments to claims 13, 16 and 19 that are sufficient to overcome the basis of the rejection over such claims (thereby necessitating modifying the grounds for rejection to remove claims 13, 16 and 19 therefrom), but do not address this point of ambiguity in claims 14-15, 17 and 20 – in addition to the fact that newly rejoined claims 18 and 21 suffer from this same point of ambiguity and, thus, are also incorporated into the grounds for rejection.